     Case 2:19-cv-00330-MCE-AC Document 35 Filed 06/01/20 Page 1 of 2

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    ALAN M. BARTLETT,                             No. 2:19-cv-00330-MCE-AC
12                     Plaintiff,
13           v.                                     ORDER
14    STATE BAR OF CALIFORNIA, et al.,
15                     Defendants.
16

17          On May 1, 2020, the Court issued an order requiring Plaintiff to make payments

18   toward the required filing fee. (ECF No. 30.) On May 11, 2020, Plaintiff, who had

19   proceeded without counsel and in forma pauperis in the district court, filed a notice of

20   appeal. (ECF No. 31.) Thereafter, on May 18, 2020, the Ninth Circuit Court of Appeals

21   referred this matter to the district court for the limited purpose of determining whether in

22   forma pauperis status should continue for the appeal, or whether the appeal is frivolous

23   or taken in bad faith. (ECF No. 34.)

24          “An appeal may not be taken in forma pauperis if the trial court certifies in writing

25   that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3); see also Hooker v. American

26   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (revocation of in forma pauperis status

27   appropriate where district court finds the appeal to be frivolous). The good faith

28   standard under 28 U.S.C. § 1915 is an objective one. Coppedge v. United States,
                                                    1
     Case 2:19-cv-00330-MCE-AC Document 35 Filed 06/01/20 Page 2 of 2

1    369 U.S. 438, 445 (1962). A plaintiff satisfies the “good faith” requirement if he or she
2    seeks review of any issue that is “not frivolous.” Gardner v. Pogue, 558 F.2d 548, 551
3    (9th Cir. 1977) (quoting Coppedge, 369 U.S. at 445).
4           For the reasons stated in the findings and recommendations (see ECF No. 26),
5    adopted by the district judge on May 1, 2020, (ECF No. 30) the Court finds that the
6    instant appeal is frivolous. The Court thus certifies that Plaintiff’s appeal is not taken in
7    good faith and concludes that Plaintiff’s in forma pauperis status should not continue for
8    purposes of the appeal.
9           Accordingly, IT IS HEREBY ORDERED that:
10          1.     Plaintiff’s in forma pauperis status is REVOKED.
11          2.     The Clerk of Court is directed to serve a copy of this Order on Plaintiff and
12   on the Ninth Circuit Court of Appeals.
13          IT IS SO ORDERED.
14   Dated: May 29, 2020
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
